Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Response to Amendment
The amendment filed on 04/12/2022 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-3, 5-10, 21-24 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16725710 filed on 12/23/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-10 in the reply filed on 09/01/2021 is acknowledged.
Applicant’s traversal in regards to the species restriction requirement is persuasive, accordingly the species restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hathaway et al. (US 2021/0066571).
Regarding independent claim 1, Hathaway et al. teach a semiconductor-superconductor hybrid structure comprising: 
a semiconductor layer (Fig. 6, element 102); and 
a superconductor heterostructure (Fig. 6, element 115) on the semiconductor layer, the superconductor heterostructure comprising 
a first superconductor layer (Fig. 6, element 110) on the semiconductor layer, 
a second superconductor layer (Fig. 6, element 112) on the first superconductor layer, and 
a third superconductor layer (Fig. 6, element 114) directly on the second superconductor layer,
wherein the first superconductor layer comprises a first superconducting material and the second superconductor layer comprises a second superconducting material that is different from the first superconducting material (paragraph 0031-0033); and 
the first superconductor layer, the second superconductor layer, and the third superconductor layer are located at one side of the semiconductor layer (Fig. 6).
Regarding claim 2, Hathaway et al. teach wherein the first superconducting material and the second superconducting material comprise one of aluminum, lead, niobium, indium, tin, tantalum, and vanadium (paragraph 0033).
Regarding claim 22, Hathaway et al. teach wherein the third superconductor layer comprises a third superconducting material, which is different from the first superconducting material and the second superconducting material (paragraph 0031-0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Koyama et al. (US 2011/0155998).
Regarding claim 3, Rubin et al. teach all of the limitations a discussed above.
Hathaway et al. do not explicitly disclose wherein the semiconductor layer comprises one of indium arsenide, indium antimonide, and indium arsenide antimonide.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select indium arsenide as a substrate material as shown by Koyama et al. in paragraph 0061, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Rubin et al. (US 2020/0343434).
Regarding claim 5, Rubin et al. teach all of the limitations a discussed above.
Hathaway et al. do not explicitly disclose wherein the third superconductor layer comprises the first superconducting material.
However, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select third superconductor layer comprises the first superconducting material as shown by Rubin et al. in paragraph 0082 (Fig. 3, elements 326, 316, 322 are first, second, third superconducting layers), since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claims 6-7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Rosenblatt et al. (US 10,243,132).
Regarding claim 6, Hathaway et al. teach all of the limitations a discussed above.
Hathaway et al. do not explicitly disclose wherein the superconductor heterostructure further comprises a fourth superconductor layer on the third superconductor layer.
Rosenblatt et al. teach a semiconductor-superconductor hybrid structure comprising a semiconductor layer (Fig. 11, element 102); and a superconductor heterostructure on the semiconductor layer, the superconductor heterostructure comprising a first superconductor layer (Fig. 11, element 104) on the semiconductor layer and a second superconductor layer (Fig. 11, element 408B) on the first superconductor layer, a third superconductor layer (Fig. 11, element 1010B) on the second superconductor layer, and a fourth superconductor layer (Fig. 11, element 1112) on the third superconductor layer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Hathaway et al. according to the teachings of Rosenblatt et al. with the motivation to provide a more uniform Josephson junction (Col. 3, lines 19-21).
Regarding claim 7, Hathaway et al. modified by Rosenblatt et al. teach wherein the third superconductor layer comprises the first superconducting material and the fourth superconductor layer comprises the second superconducting material (Col. 10, lines 33-36 of Rosenblatt et al. discloses the capability of using the same or different material for the superconducting layers).
Regarding claim 24, Hathaway et al. modified by Rosenblatt et al. teach the third superconductor layer comprises a third superconducting material and the fourth superconductor layer comprises a fourth superconducting material; and the first superconductor layer, the second superconductor layer, the third superconductor layer, and the fourth superconductor layer are different from each other (paragraph 0031-033 of Hathaway, Col. 10, lines 33-42 of Rosenblatt et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Holmes et al. (US 2021/0143310).
Regarding claim 8, Hathaway et al. teach all of the limitations a discussed above.
Hathaway et al. do not explicitly disclose wherein the semiconductor-superconductor hybrid structure forms a nanowire.
Before the effective filling date of the invention it was well known in the art for a semiconductor-superconductor hybrid structure forming a nanowire (Fig. 2, paragraph 0064-0066 of Holmes et al.) with the motivation to provide faster switching time.
Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Prolier et al. (US 2012/0219824).
Regarding claim 9, Hathaway et al.  teach all of the limitations a discussed above.
Hathaway et al. do not explicitly disclose wherein a thickness of at least one of the first superconductor layer and the second superconductor layer is less than 3 monolayers.
Prolier et al. teach a superconductor layer with a thickness of 1 monolayer (paragraph 0006, 0008, claim 12). 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Regarding claim 21, Hathaway et al.  teach all of the limitations a discussed above.
Hathaway et al.  do not explicitly disclose wherein a thickness of at least one of the first superconductor layer, the second superconductor layer, and the third superconductor layer is less than 3 monolayers.
Prolier et al. teach a superconductor layer with a thickness of 1 monolayer (paragraph 0006, 0008, claim 12). 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Rupich et al. (US 2018/0330849) and further in view of Masanori (JP 2013175293 A).
Regarding claim 10, Hathaway et al. teach all of the limitations a discussed above.
Hathaway et al. do not explicitly disclose further comprising a cap layer on the superconductor heterostructure, wherein the cap layer is configured to protect the superconductor heterostructure from oxidation.
Rupich et al. teach a cap layer on a superconductor (paragraph 0030).
It would have been obvious to one of ordinary skill the art before the effective filling date of the invention to modify the teachings of Hathaway et al. according to the teachings of Rupich et al. with the motivation to provide protection (paragraph 0030).
Furthermore, Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a cap layer comprising of aluminum oxide (same material as instant application) as shown by Masanori in paragraph, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hathaway et al. (US 2021/0066571) in view of Rosenblatt et al. (US 10,243,132) and further in view of in view of Prolier et al. (US 2012/0219824).
Regarding claim 23, Hathaway et al. modified by Rosenblatt et al. teach all of the limitations as discussed above.
Hathaway et al. modified by Rosenblatt et al. do not explicitly disclose wherein a thickness of at least one of the first superconductor layer, the second superconductor layer, the third superconductor layer, and the fourth superconductor layer is less than 3 mono
Prolier et al. teach a superconductor layer with a thickness of 1 monolayer (paragraph 0006, 0008, claim 12). 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813